In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered May 19, 1994, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Since the petitioner’s contention could have been reviewed on a direct appeal from his judgment of conviction, it is not subject to review by a habeas corpus proceeding (see, People ex rel. Benbow v Scully, 189 AD2d 844, 845; People ex rel. Lloyd v Keane, 209 AD2d 564). Therefore, the proceeding was properly dismissed. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.